Citation Nr: 1429262	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972.  He served in the Republic of Vietnam and is the recipient of the Combat Infantryman Badge.  The Veteran was initially discharged from active service "under conditions other than honorable."  In July 1978, the Veteran's discharge was upgraded to "under honorable conditions" by the Army Discharge Review Board.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the case was remanded by the Board for additional development.  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the files reveals they are either duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Infantryman Badge, indicating that he engaged in combat with the enemy, and his service personnel records show that he served as a light weapons infantryman.  

2.  The Veteran is competent and credible to identify hearing loss and tinnitus during service.

3.  The evidence for and against the Veteran's claims of entitlement to service connection for bilateral hearing loss is in relative equipoise.

4.  The evidence for and against the Veteran's claims of entitlement to service connection for tinnitus is in relative equipoise.
CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the appellant, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

During a September 2009 VA examination, the Veteran indicated that he served in combat and reported significant amounts of noise exposure from guns and artillery.  Following service, the Veteran stated that he worked in road maintenance without hearing protection for 1 year and in construction for 20 years with hearing protection.  The Veteran reported constant tinnitus which had onset 30 years prior.  The examiner opined that given the Veteran's normal hearing at entrance and at separation, his hearing loss and tinnitus were not related to his military noise exposure.  The claims file was reviewed by an audiologist who provided an addendum medical opinion in April 2013 which stated that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his active duty service.

The record also contains an April 2013 private audiological examination and medical opinion.  The Veteran reported reported serving in the infantry and as a machine gunner in the service, and stated that several times in the service after firing large artillery guns he had ringing in his ears, muffled hearing, and pressure in his ears for several days afterwards.  The examiner diagnosed him with sensorineural hearing loss and noise induced hearing loss, and noted that the "type of hearing loss seen on the audiogram is consistent with a noise induced hearing loss."  He opined that likely the Veteran's noise damage started during his military service, since he had experienced episodes of temporary hearing loss, ringing, and pressure in service.

Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds that there is an approximate balance of positive and negative evidence regarding whether hearing loss was incurred in or a result of active service.  In light of the foregoing, entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


